Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         January 22, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                             No. 53476-2-II
    Personal Restraint of

    DUPREA ROMON WILSON,

                                Petitioner.
                                                              UNPUBLISHED OPINION



          MELNICK, P.J. — Duprea Wilson seeks relief from personal restraint imposed as a result

of his 2016 convictions for one count of manslaughter in the first degree, two counts of assault in

the first degree, two counts of robbery in the first degree, two counts of kidnapping in the first

degree, one count of burglary in the first degree, and three counts of assault in the second degree.1

The trial court had issued an order in limine prohibiting references to gangs or gang activity. One

of the State’s witnesses, Officer David Prince, in describing his assignments with the Federal Way

Police Department, referred to his being a “gang officer” in the “gang unit.” 6 Verbatim Report

of Proceedings (VRP) at 594 (No. 48796-9-II). Wilson objected to the testimony. The deputy

prosecutor responded that he was not aware that Officer Prince was in the gang unit. Wilson’s




1
 We issued the mandate of Wilson’s direct appeal on June 25, 2018, making his June 17, 2019
petition timely filed. RCW 10.73.090(3)(b).
No. 53476-2-II


trial counsel stated that he was “tempted to ask for a mistrial,” but did not do so. Id. at 595. He

also contemplated asking for a jury instruction to disregard the testimony, but ultimately decided

not to do so because the instruction would highlight the testimony. The State later presented

testimony from Officer Prince that his contact with Wilson had nothing to do with his assignment

to the gang unit. Wilson’s appellate counsel did not assign error to trial counsel’s failure to move

for a mistrial or request a jury instruction.

        First, Wilson argues that his trial counsel provided ineffective assistance of counsel by not

moving for a mistrial. To establish ineffective assistance of counsel, he must demonstrate that his

counsel’s performance fell below an objective standard of reasonableness and that as a result of

that deficient performance, the result of his case probably would have been different. State v.

McFarland, 127 Wash. 2d 322, 335-36, 899 P.2d 1251 (1995); Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). This court presumes strongly that trial

counsel’s performance was reasonable. State v. Grier, 171 Wash. 2d 17, 42, 246 P.3d 1260 (2011).

And performance is not deficient if it was a legitimate trial strategy. State v. Kyllo, 166 Wash. 2d
856, 863, 215 P.3d 177 (2009). Wilson’s trial counsel’s decision not to move for a mistrial was

such a strategic decision, in that, given the fleeting reference to gangs, it was unlikely that the trial

court would have declared a mistrial. Thus, Wilson does not demonstrate that his trial counsel

provided ineffective assistance.

        Second, Wilson argues that his appellate counsel provided ineffective assistance of counsel

by not assigning error to trial counsel’s failure to move for a mistrial. But given the above analysis,




                                                   2
No. 53476-2-II


his appellate counsel did not perform deficiently and so did not provide ineffective assistance. In

re Pers. Restraint of Meredith, 191 Wash. 2d 300, 308, 422 P.3d 458 (2018).

        Third, Wilson argues that the prosecutor engaged in misconduct by eliciting the “gang

officer” and “gang unit” references from Officer Prince. 6 VRP at 594. But to establish

prosecutorial misconduct, Wilson must show that the prosecutor did not act in good faith regarding

the order in limine regarding gang testimony and that there is a substantial likelihood that the

misconduct affected the jury’s verdict. In re Pers. Restraint of Pirtle, 136 Wash. 2d 467, 481-82,

965 P.2d 593 (1998). Wilson shows neither. The prosecutor did not intentionally elicit the

testimony from Officer Prince and there is no substantial likelihood that the testimony affected the

jury’s verdict.

        Fourth, Wilson argues that the trial court erred in not declaring a mistrial sua sponte. But

he does not show that the references to Officer Prince’s participation in the gang unit so prejudiced

Wilson that a mistrial was necessary. State v. Emery, 174 Wash. 2d 741, 765, 278 P.3d 653 (2012).

        Finally, Wilson argues that his robbery and kidnapping convictions should merge because

the kidnappings were done in furtherance of the robberies. But kidnapping never merges into

robbery. State v. Berg, 181 Wash. 2d 857, 866, 337 P.3d 310 (2014). Wilson’s reliance on State v.

Korum, 120 Wash. App. 686, 702-04, 86 P.3d 166 (2004), aff’d in part, rev’d in part, 157 Wash. 2d
614, 141 P.3d 13 (2006), is misplaced because it addresses prosecutorial vindictiveness and

overcharging.




                                                 3
No. 53476-2-II


        Wilson does not present grounds for relief from restraint. We therefore deny his petition

and deny his request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MELNICK, P.J.
 We concur:



 GLASGOW, J.




 CRUSER, J.




                                                4